United States Court of Appeals
                       For the First Circuit

No. 07-1516

                      DENNY STENLY ROTINSULU,

                              Petitioner,

                                  v.

                MICHAEL B. MUKASEY, ATTORNEY GENERAL,

                              Respondent.



                               ERRATA


     The opinion of this court dated February 8, 2008, is amended
as follows:

     On the coversheet replace         "Gelpi,   District   Judge."   with
"Gelpí, District Judge."